





David M. Zaslav


Dear David,            


Congratulations, you have been given a stock option grant in recognition of your
contributions to the success of Discovery, Inc. (the “Company”). A stock option
grant gives you the right to purchase a specific number of shares of the
Company’s Series A common stock at a fixed price, assuming that you satisfy
conditions of the Plan and the implementing agreement. We would like you to have
an opportunity to share in the continued success of the Company through this
stock option grant under the Discovery Communications, Inc. 2013 Incentive Plan
(the “Plan”). The Company’s general program to offer equity and equity-type
awards to eligible employees is referred to as the Performance Equity Program
(“PEP”). The following represents a brief description of your grant. Additional
details regarding your award are provided in the attached Nonqualified Stock
Option Agreement (the “Grant Agreement”) and in the Plan.


Stock Option Grant Summary


Date of Grant
 
Vesting Start Date
 
Option Shares
 
Grant Price per Share
 
Exercisability Dates
 
Term Expiration Date
 



•
You have been granted a nonqualified stock option to purchase a certain number
of shares of Discovery, Inc. Series A Common Stock at a specific price. The
total number of shares under your grant is specified in the chart above under
“Option Shares.” The price per share is under “Grant Price per Share.”

•
The potential value of your stock option grant increases if the price of the
Company’s stock increases, but you also have to continue to work for the Company
(except as the Grant Agreement provides) to actually receive such value. Of
course, the value of the stock may go up and down over time.

•
You may not exercise the stock option (actually purchase the shares) until it
becomes exercisable. Your stock option becomes exercisable as set forth above,
assuming you remain an employee of the Company or an eligible Subsidiary, and
subject to the terms in the Grant Agreement.

•
Whether or not you decide to exercise your stock option and purchase the stock
is your decision, and, except with respect to certain instances when your stock
option will be automatically exercised, you have until the stock option expires
(which will be no later than July 16, 2025 (the seventh anniversary of the Date
of Grant), but can end earlier in various situations) to make that decision.

•
Once you have purchased the stock, you will own the stock and, subject to the
provisions of your employment agreement with Discovery, Inc. dated July 16, 2018
(the “2018 Employment Agreement”), may decide whether to hold the stock, sell
the stock or give the stock to someone as a gift.

•
In most countries, you will be taxed on your stock option as soon as you
exercise the stock option to purchase or sell the stock. However, tax laws vary
by country, so please check with your tax advisor or government tax office.

•
Your ability to purchase shares through the exercise of a stock option is
conditioned upon compliance with any local laws that apply to you.

•
The number of Option Shares shall be adjusted in accordance with the terms of
the Plan for occurrences such as stock splits, recapitalizations, etc.



Please note the Clawback section of the Grant Agreement, which reflects an
important policy of ours. The Compensation Committee of our Board of Directors
has determined that awards under the Plan are subject to a clawback in certain
circumstances. By accepting this award, you agree that the Compensation
Committee may change the Clawback section of any or all of the grant agreements
from time to time without your further consent to reflect changes in law or
company policy.


You can access the PEP portal for updates and information, email
pepquestions@discovery.com, or call the Compensation Hotline at + 1 240-662-3493
with any questions.


DISCOVERY PERFORMANCE EQUITY PROGRAM
NONQUALIFIED STOCK OPTION GRANT AGREEMENT FOR EMPLOYEES




Discovery, Inc. (the “Company”) has granted you an option (the “Option”) under
the Discovery Communications, Inc. 2013 Incentive Plan (the “Plan”). The Option
lets you purchase a specified number (the “Option Shares”) of shares of the
Company’s Series A common stock, at a specified price per share (the “Grant
Price”).    


The individualized communication you received (the “Cover Letter”) provides the
details for your Option. It specifies the number of Option Shares, the Grant
Price, the Date of Grant, the Vesting Start Date, the schedule for
exercisability (“Exercisability Dates”), and the latest date the Option will
expire (the “Term Expiration Date”).


The Option is subject in all respects to the applicable provisions of the Plan.
This Grant Agreement does not cover all of the rules that apply to the Option
under the Plan; please refer to the Plan document. Capitalized terms are defined
either further below in this grant agreement (the “Grant Agreement”) or in the
Plan.


















The Plan document is available on the Fidelity web site. The Prospectus for the
Plan, the Company’s S-8, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company’s web site. You may also obtain paper copies of these
documents upon request to the Company’s Human Resources department.


Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the Option, the value
of the Company's stock or of this Option, or the Company's prospects. The
Company is not providing any advice regarding tax consequences to you or
regarding your decisions regarding the Option. You agree to rely only upon your
own personal advisors.


NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE OPTION OR THE SECURITIES THAT MAY
BE PURCHASED UPON EXERCISING THE OPTION WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATING THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO DISCOVERY,
INC. OR OTHER INFORMATION AND REPRESENTATIONS SATISFACTORY TO IT THAT SUCH
REGISTRATION IS NOT REQUIRED.
    


In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:


1. Option Exercisability. While your Option remains in effect under the Option
Expiration section, below, you may exercise any exercisable portions of the
Option (and buy the Option Shares) under the timing rules of this section.


The Option will become exercisable on the schedule provided in the Cover Letter
to this Grant Agreement, assuming you remain employed through each
Exercisability Date. Any fractional shares will be carried forward to the
following Exercisability Date, unless the Compensation Committee of the Board of
Directors (the “Committee”) selects a different treatment. For purposes of this
Grant Agreement, employment with the Company will include employment with any
Subsidiary whose employees are then eligible to receive Awards under the Plan
(provided that a later transfer of employment to an ineligible Subsidiary will
not terminate employment unless the Committee determines otherwise).


If your employment ends as a result of your resignation for Good Reason or
termination without Cause, the Option will become fully vested and will become
exercisable at the same time the Option would have become exercisable if you had
remained employed through December 31, 2023. If your employment ends as a result
of your death, Disability, or resignation more than 30 days after the Change in
Control, the Option will become fully vested and immediately exercisable. The
conditions for “Good Reason” resignation and the definitions of “Cause,”
“Disability” and “Change in Control” are as set forth in your 2018 Employment
Agreement. For the avoidance of doubt, a Cause termination for purposes of your
Option includes your resignation without Good Reason before December 31, 2023,
under circumstances that constitute breach of the 2018 Employment Agreement.


Accelerated vesting under this Option will be subject to the Release
requirements in the 2018 Employment Agreement, where applicable in connection
with a termination without Cause, resignation for Good Reason, Change in
Control, or Disability. The Option will be frozen as to any unvested portions
between the date your employment ends and the date your Release requirement is
met (or the deadline for providing the Release expires), at which point the
unvested portions of the Option will expire if the Release has not become
irrevocable.


2. Change in Control. Notwithstanding the Plan’s provisions, if a Change in
Control (as defined in the 2018 Employment Agreement) occurs before the Option
is fully vested and exercisable and while you remain employed by the Company,
the Option will only have accelerated vesting and exercisability as a result of
the Change in Control if you remain employed by the Company (or a successor)
through the date that is 30 days following the closing of the Change in Control
(or your employment is terminated without Cause, or you resign for Good Reason,
within such 30 day period).


3. Option Expiration. You cannot exercise the Option after it has expired. The
Option will expire on the Term Expiration Date. However, if the Company
terminates your employment for Cause, the Option will immediately expire on the
effective date of such termination without regard to whether it is then
exercisable.


Exercisable portions of the Option remain exercisable until the first to occur
of the following (the “Final Exercise Date”), each as defined further in the
Plan or the Grant Agreement, and then immediately expire:


•
Immediately upon the effective date of a termination of employment for Cause

•
The Term Expiration Date

•
The first anniversary of a Change in Control that closes while you are an
employee of the Company

•
The first anniversary following your termination of employment by reason of
death or Disability

•
December 31, 2024 if your employment ends on December 31, 2023

•
If your employment ends as a result of a termination without Cause or a
resignation for Good Reason, prior to the closing of a Change in Control, (i)
for the portion of the Option that is exercisable as of the termination of
employment, the 91st day following termination of employment, and (ii) for each
portion of the Option that becomes exercisable following the termination of
employment, the 91st day following the date that portion of the Option becomes
exercisable



The Committee can override the expiration provisions of this Grant Agreement,
provided such override is not less favorable to you than is provided for in this
Grant Agreement or your 2018 Employment Agreement.


4. Automatic Exercise. At close of business on the Final Exercise Date (or the
preceding trading day if the Final Exercise Date is not a trading day), if the
Exercise Spread Test (defined below) is met, the Option will be automatically
exercised using the “net exercise” method described below, without regard to the
notice requirement and with additional shares retained for purposes of
satisfying the minimum applicable tax withholdings (the “Automatic Exercise”).
The Option satisfies the “Exercise Spread Test” if the per share spread between
the closing price of the Company’s Series A common stock and the Grant Price
(the “Exercise Spread”) on the Final Exercise Date is at least one dollar. If
the Exercise Spread Test is not satisfied, the unexercised portions of the
Option will expire as of close of business on the Final Exercise Date.


For avoidance of doubt, you may exercise any exercisable portion of the Option
prior to the time of an Automatic Exercise and no portion of the Option may or
will be exercised at or after the effective date of your termination for Cause.


The Automatic Exercise procedure is provided as a convenience and as a
protection against inadvertent expiration of an Option. Because any exercise of
an Option is normally your responsibility, you hereby waive any claims against
the Company or any of its employees or agents if an Automatic Exercise does not
occur for any reason and the Option expires.


By accepting this award, you agree that the Automatic Exercise procedure shall
apply to any outstanding awards of nonqualified stock options and cash-settled
stock appreciation rights.


5. Method of Exercise and Payment for Shares. Subject to this Grant Agreement
and the Plan, and other than for portions of the Option that are automatically
exercised as described in the section, you may exercise the Option only by
providing a written notice (or notice through another previously approved
method, which could include a web-based or voice- or e-mail system) to the
Secretary of the Company or to whomever the Committee designates, received on or
before the date the Option expires. Each such notice must satisfy whatever
then-current procedures apply to that Option and must contain such
representations (statements from you about your situation) as the Company
requires. You must, at the same time, pay the Grant Price using one or more of
the following methods:


(a) Cash/Check. Cash or check in the amount of the Grant Price payable to the
order of the Company;


(b) Cashless Exercise.
An approved cashless exercise method, including directing the Company

to send the stock certificates (or other acceptable evidence of ownership) to be
issued under the Option to a licensed broker acceptable to the Company as your
agent in exchange for the broker’s tendering to the Company cash (or acceptable
cash equivalents) equal to the Grant Price and, if you so elect, any required
tax withholdings; or


(c) Net Exercise. By delivery of a notice of “net exercise” to or as directed by
the Company, as a result of which you will receive (i) the number of shares
underlying the portion of the Option being exercised less (ii) such number of
shares as is equal to (X) the aggregate Grant Price for the portion of the
Option being exercised divided by (Y) the Fair Market Value on the date of
exercise.


The Committee can approve additional payment methods, including use of a fully
or partially recourse promissory note, subject to any prohibitions of applicable
law.


6. Clawback. If the Company’s Board of Directors or the Committee determines, in
its sole discretion, that you engaged in fraud or misconduct as a result of
which or in connection with which the Company is required to or decides to
restate its financial statements, the Committee may, in its sole discretion,
impose any or all of the following:


(a) Immediate expiration of the Option, whether vested or not, if granted within
the first 12 months after issuance or filing of any financial statement that is
being restated (the “Recovery Measurement Period”)


(b) As to any exercised portion of the Option (to the extent, during the
Recovery Measurement Period, the Option is granted, vests, is exercised, or the
purchased shares are sold), prompt payment to the Company of any Option Gain.
For purposes of this Agreement, the “Option Gain” per share you received on
exercise of options is


for stock you have sold or transferred without sale, the greater of (i) the
Exercise Spread and (ii) the spread between the price at which you sold (or the
fair market value on the date of other disposition of) the stock and the Grant
Price paid, and


for stock you have retained, the greater of (i) Exercise Spread and (ii) the
spread between the closing price on the date of the Committee’s request for
repayment and the Grant Price paid.


This remedy is in addition to any other remedies that the Company may have
available in law or equity.


Payment is due in cash or cash equivalents within 10 days after the Committee
provides notice to you that it is enforcing this clawback. Payment will be
calculated on a gross basis, without reduction for taxes or commissions. The
Company may, but is not required to, accept retransfer of shares in lieu of cash
payments.


7. Withholding. Issuing the Option Shares is contingent on satisfaction of all
obligations with respect to required tax or other required withholdings (for
example, in the U.S., Federal, state, and local taxes generally are due upon
exercise of the Option). Except as provided in the Automatic Exercise section,
the Company may take any action permitted under Section 11.9 of the Plan to
satisfy such obligation, including, if the Committee so determines, satisfying
the tax obligations by (i) reducing the number of Option Shares to be issued to
you in connection with any exercise of the Option by that number of Option
Shares (valued at their Fair Market Value on the date of exercise) that would
equal all taxes required to be withheld (at their minimum withholding levels),
(ii) accepting payment of the withholdings from a broker in connection with a
Cashless Exercise of the Option or directly from you, or (iii) taking any other
action under Section 11.9. You may satisfy such tax obligations in whole or in
part by delivery (either by actual delivery or attestation) of shares of Common
Stock, including shares retained from the award creating the tax obligation,
valued at their Fair Market Value; provided, however, except as otherwise
provided by the Board, that the total tax withholding where stock is being used
to satisfy such tax obligations cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income). Shares used to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.


8. Compliance with Law. You may not exercise the Option if the Company’s issuing
stock upon such exercise would violate any applicable Federal or state
securities laws or other laws or regulations. You may not sell or otherwise
dispose of the Option Shares in violation of applicable law. As part of this
prohibition, you may not use the Cashless Exercise methods if the Company’s
insider trading policy then prohibits you from selling to the market.


9. Additional Conditions to Exercise.
The Company may postpone issuing and delivering any Option Shares for so long as
the Company determines to be advisable to satisfy the following:

        
(a) its completing or amending any securities registration or qualification of
the Option Shares or its or your satisfying any exemption from registration
under any Federal or state law, rule, or regulation;


(b) its receiving proof it considers satisfactory that a person seeking to
exercise the Option after your death is entitled to do so;


(c) your complying with any requests for representations under the Plan; and


(d) your complying with any Federal, state, or local tax withholding
obligations.


10. Additional Representations from You. If you exercise the Option at a time
when the Company does not have a current registration statement (generally on
Form S-8) under the Securities Act of 1933(the “Act”) that covers issuances of
shares to you, you must comply with the following before the Company will issue
the Option Shares to you. You must —


(a) represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Option Shares for your own account and not with a
view to reselling or distributing the Option Shares; and


(b) agree that you will not sell, transfer, or otherwise dispose of the Option
Shares unless:


(i) a registration statement under the Act is effective at the time of
disposition with respect to the Option Shares you propose to sell, transfer, or
otherwise dispose of; or


(ii) the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.


11. No Effect on Employment or Other Relationship. Nothing in this Grant
Agreement restricts the Company’s rights or those of any of its affiliates to
terminate your employment or other relationship at any time and for any or no
reason. The termination of employment or other relationship, whether by the
Company or any of its affiliates or otherwise, and regardless of the reason for
such termination, has the consequences provided for under the Plan and your 2018
Employment Agreement.


12. Not a Stockholder. You understand and agree that the Company will not
consider you a stockholder for any purpose with respect to any of the Option
Shares until you have exercised the Option, paid for the shares, and received
evidence of ownership.


13. No Effect on Running Business. You understand and agree that the existence
of the Option will not affect in any way the right or power of the Company or
its stockholders to make or authorize any adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or other stock, with preference ahead of or
convertible into, or otherwise affecting the Company’s common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether or not of a similar character to those described
above.


14. Governing Law. The laws of the State of Delaware will govern all matters
relating to the Option, without regard to the principles of conflict of laws.


15. Notices. Any notice you give to the Company must follow the procedures then
in effect. If no other procedures apply, you must send your notice in writing by
hand or by mail to the office of the Company’s Secretary (or to the Chair of the
Committee if you are then serving as the sole Secretary). If mailed, you should
address it to the Company’s Secretary (or the Chair of the Committee) at the
Company’s then corporate headquarters, unless the Company directs optionees to
send notices to another corporate department or to a third party administrator
or specifies another method of transmitting notice. The Company and the
Committee will address any notices to you using its standard electronic
communications methods or at your office or home address as reflected on the
Company’s personnel or other business records. You and the Company may change
the address for notice by like notice to the other, and the Company can also
change the address for notice by general announcements to optionees.


16. Amendment. Subject to any required action by the Board or the stockholders
of the Company, the Company may cancel the Option and provide a new Award in its
place, provided that the Award so replaced will satisfy all of the requirements
of the Plan as of the date such new Award is made and no such action will
adversely affect the Option to the extent then exercisable.


17. Plan Governs. Wherever a conflict may arise between the terms of this Grant
Agreement and the terms of the Plan, the terms of the Plan will control. The
Committee may adjust the number of Option Shares and the Grant Price and other
terms of the Option from time to time as the Plan provides, subject to the
provisions of your 2018 Employment Agreement.







